DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 05/10/2022, with respect to the rejection of claims 1, 4-12, and 16-23 have been fully considered and are persuasive.  The rejection of claims 1, 4-12, and 16-23  has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1, 4-12, and 16-23  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A capacitor component comprising: a body including a plurality of dielectric layers and first and second internal electrodes, alternately disposed to face each other with respective dielectric layers interposed therebetween, the body having first and second surfaces, disposed to oppose each other, third and fourth surfaces, connected to the first and second surfaces and disposed to oppose each other, and fifth and sixth surfaces connected to the first, second, third, and fourth surfaces and disposed to oppose each other; and first and second external electrodes disposed on external surfaces of the body and connected to the first and second internal electrodes, respectively, wherein the body includes a capacitance forming portion, in which capacitance is formed by including the first and second internal electrodes disposed to face each other with respective dielectric layers interposed therebetween, cover portions disposed above and below the capacitance forming portion in a stacking direction of the first and second internal electrodes, and margin portions disposed on opposite sides of the capacitance forming portion, at least one selected from the cover portions and the margin portions includes a plurality of graphene platelets, the capacitance forming portion does not include graphene or has a lower graphene content than the at least one selected from the cover portions and the margin portions, and each of the first and second external electrodes includes an electrode layer and a conductive resin layer disposed on the electrode layer.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “margin portions disposed on opposite sides of the capacitance forming portion, at least one selected from the cover portions and the margin portions includes a plurality of graphene platelets, the capacitance forming portion does not include graphene or has a lower graphene content than the at least one selected from the cover portions and the margin portions, and each of the first and second external electrodes includes an electrode layer and a conductive resin layer disposed on the electrode layer” in combination with the other claim limitations. 

Regarding independent claim 17, the prior art fails to teach or suggest, alone or in combination:
A capacitor component comprising: a body including a plurality of dielectric layers and first and second internal electrodes, alternately disposed to face each other with respective dielectric layers interposed therebetween, the body having first and second surfaces, disposed to oppose each other, third and fourth surfaces, connected to the first and second surfaces and disposed to oppose each other, and fifth and sixth surfaces connected to the first, second, third, and fourth surfaces and disposed to oppose each other; and first and second external electrodes disposed on external surfaces of the body and connected to the first and second internal electrodes, respectively, wherein the body includes a capacitance forming portion, in which capacitance is formed by including the first and second internal electrodes disposed to face each other with respective dielectric layers interposed therebetween, cover portions disposed above and below the capacitance forming portion in a stacking direction of the first and second internal electrodes, and margin portions disposed on opposite sides of the capacitance forming portion, at least one selected from the cover portions and the margin portions has peaks detected in each of a D-band and a G-band in Raman analysis, and when a thickness of each of the internal electrodes is defined as te and a thickness of each of the dielectric layers is defined as td, te and td satisfy td > 2*te.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “margin portions disposed on opposite sides of the capacitance forming portion, at least one selected from the cover portions and the margin portions has peaks detected in each of a D-band and a G-band in Raman analysis, and when a thickness of each of the internal electrodes is defined as te and a thickness of each of the dielectric layers is defined as td, te and td satisfy td > 2*te” in combination with the other claim limitations. 
Cited Prior Art
SHIN et al (US 2018/0174756) teaches relevant art in Fig. 1.
NAGAMOTO (US 2016/0093442) teaches relevant art in Fig. 1-6C.
Lee et al (US 2013/0038982) teaches relevant art in Fig. 4.
Blum et al (US 2016/0005552) teaches relevant art in [0143].
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848